 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDKNICKERBOCKERPLASTICCO., INC.andINTERNATIONAL ASSOCIATION OFMACHINISTS,DISTRICT LODGENo. 727.Cases Nos. 21-CA-891and21-RC-1380.October2,1951Decision and OrderOn May 29, 1951, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondent had engaged in certain unfair labor practices alleged inthe complaint, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto, and recommending, in addi-tion, that the election held on September 6 and 7, 1950, among theRespondent's employees, be set aside.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.-The Board 2 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed. The Board has considered the Intermediate Report, the ex-ceptions and brief, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner,with the following additions and modifications.-1.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) of the Act through a number of coerciveacts and statements, including promises of benefits to its employeesin an effort to cause defections from International Association ofMachinists, District Lodge No. 727, herein called the Union, interro-gation of its employees and prospective employees concerning theirunion activities and affiliations, declarations to its employees shortlybefore a Board election that it would not bargain collectively with itsemployees, permission to the Wage Earners Committee to use its timeand facilities for antiunion speeches and organizational activitieswhile denying the same privileges to the Union, and threats of re-prisal against its employees for engaging in union activities.To the extent, however, that the Trial Examiner may have foundthat the Respondent engaged in actual surveillance of union meetingsor violated its employees' right to privacy in their union activitiesby such espionage, we disagree.The record does not show that theRespondent planted spies at union meetings or in the vicinity of unionmeetings or otherwise engaged in surveillance.1The Respondent's request for oral argument is hereby denied as we believe the recordincluding the brief,adequately presents the issues and the positions of the parties2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston, Reynolds,and Murdock].96 NLRB No. 68. KNICKERBOCKERPLASTIC CO., INC.587On the other hand, the evidence does clearly prove that White toldGoff about 2 weeks before the election that he knew of her activity ata union meeting, who attended the meeting, what each one said, andthat he was always thus informed. These statements by White thathe was kept fully informed as to what happened at union meetingsand the identity of persons attending fostered an impression thatthe Respondent did engage in surveillance and was, like surveillance,intimidatory of the Respondent's employees. In the circumstanceswe find that these statements interfered with, restrained, and coercedthe Respondent's employees in the exercise of the rights guaranteedthem in Section 7 of the Act, thereby violating Section 8 (a) (1) .32.We also agree with the Trial Examiner's finding that the Re-spondent gave financial assistance and other support to Wage Earn-ers Committee of the U. S. A., Inc.,4 a labor organization which had asone of its express purposes, as stated to the Respondent's employees,the handling of their grievances with the Respondent .5 The Respond-ent not only provided Wage Earners with an opportunity to addressthe employees during working hours, paying the employees for someof this time, thus giving Wage Earners the opportunity to recruitmembers for itself while severely attacking the Union, but the Re-spondent's supervisory personnel actively solicited membership inWage Earners by passing out application blanks for the employees tofill out after such addresses.While denying the Union any opportu-information available toWage Earners to provide material for itsrepresentative, La Fevre, to use in his speeches. In addition, theRespondent gave Wage Earners a check for $100 to help pay the costof distributingWage Earners' publication, "The National WageEarner," to the Respondent's employees, and offered to pay the duesof employees who desired to join.619 W Evans&Sons,81 NLRB 161. Cf.John S. Barnes Corp.V.N. L. R. B.,190 F. 2d127 (C. A. 7).4As no exceptions were filed to the Trial Examiner's failure to find that the Respondenthad also dominated Wage Earners,we express no opinion as to whether the acts complainedof were sufficient to support a finding that the Respondent dominated Wage Earners.6 The Trial Examiner found, and we agree, that the Wage Earners is a labor organizationwithin the meaning of the Act, as it held itself out to handle grievances and solicitedmembership on that basis.We do not believe it to be essential to such a conclusion todetermine whether or not the Respondent actually intended to deal with Wage Earnersover the grievances of its employees ; the organization'sexpressed purpose of settlinggrievances is sufficient to meet the requirements of the definition of a "labor organization"contained in Section 2 (5) of the Act.O Employee Blanche Rounsavell,credited on this point by the Trial Examiner,testifiedthat at the first meeting at which La Fevre addressed the Respondent's employees,Presi-dent White whispered something to La Fevre whereupon La Fevre turned to the employeesand stated that White would pay the dues to Wage Earners for all employees who couldnot afford to pay for themselves.Rounsavell also testified that after the same meetingSuperintendent Hersey indicated that he would try to arrange for the payment of herinitiation fee to Wage Earners. 588DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, we find, as did the Trial Examiner, that the Respond-ent, by these acts, assisted and supported Wage Earners in violationof Section 8 (a) (2) of the Act, thereby interfering with, restraining,and coercing its employees in violation of Section 8 (a) (1) of theAct.73.The Trial Examiner also properly found that the Respondenthad discriminatorily discharged two employees, Firmat and Freitas,in violation of Section 8 (a) (3) and (1) of the Act.It is clear that Firmat, one of a few employees who wore a unionbutton in the plant, was known by President White to be a memberof the Union. Firmat, a carpenter, had been employed steadily untilthe time of his accident in late August 1950.Even during periodswhen work was somewhat slack for him, he was employed full time.At the time of his layoff in September, -however, work was not slack.The Respondent had expanded its facilities and admittedly thesewere in an unfinished state. . Firmat came to the plant to vote on thefirst day of the election, September 6, 1950.At that time several men,including Firmat's supervisor, Fioravanti, for whom Firmat hadperformed work in the past, indicated that they had jobs for him andfully expected him to return to work as soon as he was ready." Su-perintendentHersey, however, felt otherwise and showed his dis-pleasure over Firmat's appearance at the polls, remarking to Firmat,who had not been working since his accident, that he was "not toosick to come to vote."The following morning, during the secondday of the voting, the Respondent took immediate action by telephon-ing Firmat to inform him that his services were no longer needed.That afternoon, after it was determined that the Union had been de-feated by five votes, the Respondent disclosed why it had seized on anopportunity to rid itself of a union adherent even after he had voted.For, after announcing that he had "won against the Union" PresidentWhite informed his employees that he felt that the Union would "tryit again" and when it did he, White, intended to "fight the unions withevery drop of blood in [his] veins and every penny in [his] pockets."From these facts we conclude that in laying off Firmat, who had openlydisplayed his union affiliation by wearing his union button and so-liciting membership, the Respondent was merely making its first moveto prevent the Union from winning any subsequent election, and todemonstrate to its employees the potential hazards of union mem-bership, thereby violating Section 8 (a) (3) and (1) of the Act.The Respondent continued its discriminatory pattern in furtheranceof its declared purpose to defeat any future attempt by a union to gain7Cf.Salant & Salant,Inc.,92 NLRB 343;Meyer&Welch,91 NLRB 1102.'When asked his intentions,Firmat stated that he would return to work on thefollowing Monday. KNICKERBOCKER PLASTIC CO., INC.589representative status among its employees with its treatment of em-ployee Freitas, a union steward, who took 3 weeks' leave of absencefollowing the election.Although over a period of several monthshe had received repeated assurances that it would be all right for himto take the proposed leave and that his foreman, McLean, wouldassume his duties while he was gone, after Freitas had acted as electionobserver for the Union he was told that the "front office" would notpromise him his job back when he returned.When he did return asscheduled, Freitas had not been replaced. Foreman McLean apparent-ly was eager to put Freitas back at his job, but after keeping him wait-ing a day, McLean finally notified him that he had tried to get Freitas'job for him but that "the front office wouldn't accept [him]."The Respondent's vigorous antiunion campaign consisting of manyactivities violative of the Act, its failure to ratify its foreman's priorapproval of Freitas' leave, and its refusal to accept its foreman's re-quest for permission to put the employee back on his job coupled withthe close margin by which the Respondent "won against the Union,"PresidentWhite's avowed intention of preventing the Union fromever gaining a foothold in the plant, and the Respondent's failureto assign any reason for its discharge of Freitas can reasonably leadus only to the inescapable conclusion, as it did the Trial Examiner,that the Respondent "wouldn't accept" Freitas because of his Unionaffiliation and activities, thereby violating Section 8 (a) (3) and (1)of the Act.OrderUpon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Knicker-bocker Plastic Co., Inc., 'Glendale, California, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Assisting or supporting Wage Earners Committee of the U. S.A., Inc., or any other labor organization of its employees. '(b)Discouraging membership in the International Association ofMachinists, District Lodge No. 727, or in any other labor organizationof its employees, by discharging or refusing to reinstate, or in anyother manner discriminating against them, in regard to their hire ortenure of employment or any term or condition of their employment.(c) Interrogating employees, or in any other manner attempting toelicit information from them, regarding attendance of employees atunion meeting, and activities thereat.(d) Threatening its employees with reprisals unless they discontinuetheir union activities. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Promising benefits to its employees for the purpose of inducingthe employees to vote against International Association of Machinists,District Lodge No. 727, in any representation proceeding, or to re-nounce their membership in, and activities on behalf of, that labor or-ganization.-(f) Interrogating its employees relative to their union affiliations,activities, and sympathies of those of their coworkers.(g)Announcing to its employees that it will bargain with them onlyon an individualbasis andnot collectively with their duly designatedrepresentative.(h) Granting the use of its premises for organizational purposes toone labor organization of its employees and denying the same privilegeto another.(i)Requiring applicants for employment to furnish informationconcerning their union affiliation.(j)During an organizational campaign by a labor organization per-mitting theuse ofitspremises during working hours to personsdesiring to make antiunion speeches without according, upon reason-able request, a similar opportunity to address the employees to thelabor organizationagainstwhich such speeches are directed.(k) In any other manner interfering with, restraining, or coercingits employees in theexercise ofthe right to self-organization, to form,join, or assist International Association of Machinists, District LodgeNo. 727, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining, or othermutual aid or protection, and to refrain from any and all such activi-ties, except to the extent that such right may be affected byan agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2. Take the following affirmative action which the undersigned findswill effectuate the policies of the Act :(a)Withhold all recognition from Wage Earners Committee of theU. S. A., Inc., as the representative of any of its employees for the pur-pose of dealing with the Respondent concerning grievances, labor'dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment, unless and until said organization has been certifiedby the National Labor Relations Board.(b) Offer to Frank L. Firmat immediate and full reinstatement tohis former or substantially equivalent position and make him wholefor anyloss ofpay suffered as a result -of the Respondent's discrim-ination against him in the manner set forth in Section V of the Inter-mediate Report entitled "The Remedy." KNICKERBOCKER PLASTIC CO., INC.591(c)Make Joseph Freitas whole for any loss of pay suffered as aresult of the Respondent's discrimination against him in the mannerset forth in Section V of the Intermediate Report entitled, "TheRemedy."(d) Delete from the application for employment forms the questionconcerning the employee's union affiliations.(e) Post at its plant in Glendale, California, copies of the notice at-tached hereto and marked "Appendix A."9 Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region (LosAngeles, California), shall, after being duly signed by the Respon-dent's representative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for sixty (60)- consecutive daysin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that the said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the election held on September 6 and 7,1950, among the employees of Knickerbocker Plastic Co., Inc., Glen-dale, California, be, and it hereby is, set aside ioAND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondent violated the Act by granting wage increases tocertain employees prior to the Board election of September 6 and 7,1950, be, and it hereby is, dismissed.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY WITHHOLD recognition Of WAGE EARNERS COMMIT-TEE OF THE U. S. A., INC., as the representative of any of ouremployees for the purpose of dealing with us concerning griev-ances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and we will not recognize itor any successor thereto for any of the above purposes unless and9In the event this Order is enforced by decree of a United States Courtof Appeals,there shall be inserted before the words, "A Decision and Order" the words, "A Decreeof the United States Court of Appeals Enforcing."noWhen the Regional Director advises the Board that the circumstances permit afree choice of representatives, we shall direct that a new electionbe held among theRespondent's employees. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil the said organization is certified by the National Labor Rela-tions Board.WE WILL NOT assist or contribute financial or other support toany labor organization of our employees.WE WILL NOT promise benefits or make threats of reprisals inorder to influence our employees in their choice of bargainingrepresentatives, interrogate our employees relative to their unionaffiliations and activities or the union affiliations and activities oftheir fellow employees, ascertain the identity of our employeeswho attend union meetings, inquire of prospective employeestheir union affiliations, announce that we will bargain withour employees on individual basis only and not bargain collectivelywith the duly designated representative of our employees, grantuse of our premises for organizational purposes to one labororganization of our employees and deny the same privilege toother labor organizations, during an organizational campaignby a labor organization among our employees grant the use of ourpremises during working hours to persons desiring to make anti-union speeches without according, upon reasonable request, asimilar opportunity to address our employees to the labor organi-zation against which such speeches are directed, or in any othermanner interfere with, restrain, or coerce our employees in theexercise of their right to self-organization, to form labor organi-zations, to join or assist INTERNATIONAL ASSOCIATION OF MACHIN-ISTS, DISTRICT LODGE No. 727, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any and all of such activities except to the extent that suchright may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the National Labor Relations Act.WE WILL OFFER to FRANK FIRMAT immediate and full rein-statement to his former or substantially equivalent position with- .out prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of pay suf-fered as a result of our discrimination against him.WE WILL make JOSEPH FREITAS whole for any loss of pay suf-fered as a result of our discrimination, against him.All our employees.are free to become, remain, or refrain from be-coming or remaining members of the above-named Union or anyother labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theamended Act.We will not discriminate in regard to hire or tenure KNICKERBOCKER PLASTIC CO., INC.593of employment or any term or condition of employment against anyemployee because of membership or activity on behalf of any suchlabor organization.KNICKERBOCKERPLASTICCO.,INC.,Employer.By -------------------------------------(Representative)(Title)Dated ----------------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEOn June 23, 1950,1 International Association of Machinists, District Lodge No.727, herein called the Union, filed with the Regional Director of the Twenty-firstRegion (Los Angeles, California), of the National Labor Relations Board, hereincalled the Board, a petition for certification of representatives to determinewhether the employees in a certain specified appropriate unit of the Knicker-bocker Plastic Co., Inc., herein called the Respondent, desired to be representedby the Union for the purposes of collective bargaining.Thereafter, the Re-spondent and the Union entered into a consent-election agreement which wasapproved by the said Regional Director on August 15.On September 6 and 7, pursuant to the aforesaid agreement, a secret ballotelectionwas conducted among the said employees under the auspices of thesaid Regional Director.At the election a majority of the votes was cast againstthe Union?On September 13, the Union filed objections to the conduct of the electionand to the conduct affecting the results thereof.On January 17, 1951, the Re-gional Director issued his report on objections, in which he recommended thatthe Board order and direct that a hearing be held to resolve certain issues raisedby the said objections.No exceptions were filed to the said report nor to therecommendations contained therein.By order dated January 31, 1951, theBoard adopted the Regional Director's recommendations and directed that therecommended hearing be held.Upon a charge and amended charges duly filed. by the Union, the GeneralCounsel of the Board, herein called the General Counsel, issued a complaint onJanuary 17, 1951, and on March 19, 1951, issued an amendment to complaint,alleging that the Respondent had engaged in, and was engaging in, unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1), (2), and(3) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act.Copies of the complaint, amendment thereto, charge, amended charges, ob-jections to the conduct of election and to the conduct affecting results of elec-tion, the Regional Director's report on the objections, order of the Board direct-ing a hearing on the aforesaid objections, together with notice of hearing there-on, were duly served upon the Respondent, the Wage Earners Committee of the4'Unless otherwise noted all dates refer to 19502Of the 170 votes cast,81 were for the Union,86 against, and 3 were challenged."There were 182 eligible voters. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDU_ S. A., Inc., herein called Wage Earners, theorganization alleged-in the com-plaint to be existing in violation of the Act, and upon the Union.On February 7, 1951, the aforesaid Regional Directorissuedan order, datedthat day, directing that the complaint and the representation cases, being CasesNos. 21-CA-891 and 21-RC-1380, be consolidated. Copies of the said order wereduly served upon the Respondent, Wage Earners, and the Union.With respect to the unfair labor practices, the complaint, as amended, allegedin substance.that the Respondent (1) since August 1, by means of certain statedacts and conduct, interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act; (2) on or about Sep-discriminatorily discharged Joseph Freitas, and thereafter refused to reinstateeither of them, because each of them had engaged in activities on behalf of theUnion; and (3) assisted, contributed support to, and otherwise aided WageEarners in violation of Section S (a) (2) of the Act.On January 22, 1951, the Respondent duly filed an answer, and on or aboutMarch 30, 1951, filed an answer to amendment to complaint wherein it deniedthe commission of the alleged unfair labor practices.Pursuant to notice, a hearing was held on various dates between April 2 and20, 1951, before the undersigned, the duly designated Trial Examiner.TheGeneral Counsel and the Respondent were represented by counsel and the Unionby officials thereof.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues was afforded allparties.At the conclusion of the taking of the evidence, the General Counsel'smotion to conform thepleadingsto the proof, with respect to minor variances,was granted without objection.Respondent's counsel then moved to dismiss thecomplaint for lack of proof.. Decision thereon was reserved.The motion ishereby denied.The parties were then advised that they might file briefs or pro-posed findingsof fact and conclusions of law, or both, with the undersigned onor before May 7, 19519 Briefs have been received from the General Counsel "andfrom counsel for the Respondent.Upon the entire record inthe case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTKnickerbocker Plastic Co., Inc., a California corporation, has its offices andprincipal place of business in Glendale, California, where it is engaged in themanufacture, sale, and distribution of plastic toys.During 1950, the Respond-ent purchased materials, equipment, and supplies valued in excess of $500,000.These purchases were shipped to its plant from points located outside the Stateof California.During the same period, the Respondent produced and sold prod-ucts valued in excess of $1,000,000 which products were shipped to points locatedoutside the State of California.The Respondent concedes, and the undersigned finds, that it is engaged incommerce within the meaning of the Act.aUpon request of counsel, the time was extended to and including May 21, 1951. KNICKERBOCKER PLASTIC CO.,INC.595II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District Lodge No. 727,and WageEarners Committeeof the U. S. A.,Inc., are labor organizations admitting to.membership employeesof theRespondent.III. THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion;the disputed election1.The pertinent factsIn the latter part of May or early in June, the Union commenced an organi-zational campaign among the Respondent's employees which culminated withthe Union filing a petition for certification with the aforesaid Regional Directorof the Board on June 23.Thereafter,the Respondent and the Union enteredinto a consent-election agreement which was duly approved by the said RegionalDirector.As part of its campaign to defeat the Union at the polls,the Respondent as-sembled the employees,during working hours and without loss of pay, on orabout August 8. Leo White,Respondent's president,opened the meeting bystating that he had asked Robert T. Le Fevre of Wage Earners to address theemployees because he believed that "Le Fevre might be able to straighten outsome of the dissension in the plant" ;that he had joined the Wage Earners andwas "backing"it 100 percent;and that he would like all the employees to join.Le Fevre's speech, which immediately followed White's introductory remarks,was a tirade against unions in general and against union leaders in particular.Le Fevre stated, among other things, that most union leaders were Communists ;that unions collected$80,000,000 in dues, monthly,which was tax free ; thatunion leaders considered union members nothing but "weed heads" ;that Mus-solini,Hitler,and Stalin rose to power through their offices as labor leaders ;and that the employees would be obliged to pay $25 initiation fee in order tojoin the Union and their monthly dues would be $3,whereas membership inWage Earners cost but $1 per year.4 Le Fevre then proceeded to solicit member-ships for Wage Earners stating that White informed him that White would paythe first year's dues for each employee joining.As the employees filed out of the meeting, Superintendent Walter 0. Herseyand several other supervisors handed them Wage Earners'membership applica-tion blanks and the then current issue of that organization'smagazine.A day or two after the aforesaid meeting, at the request of Martha Clitheroe,a union steward, White met with Clitheroe and four other female employees inhis private office.At the opening of the meeting,the employees informed Whitethat they were perturbed at, and resented,Le Fevre's remarks about Communism,that most labor leaders were Communists,and that since the advent of the Unionin the plant the employees"were all going around with long faces and with kindof guilty consciences."White, after a lengthy discourse about his personal life,stated that the employees should join Wage Earners rather than"join up witha bunch of communists."Goff then told White that one of the "pet gripes" ofthe employees was the Respondent's policy of not granting "holiday pay."Whitereplied that the employees received holiday pay in the form of year-end bonuses.In response to the employees' request for a general wage increase,White statedthat the Respondent's then business condition did not warrant the granting ofa general wage increase,but, he added,he planned to give the employees with4 The Union announced in a handbill,according to Employee Mary Ann Goff's creditedtestimony,that the initial cost to join the Union was $3 whch included the first month'sdues. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe greatest seniority larger year-end bonuses provided business conditions im-proved.`White also stated that he was going to make certain working conditionimprovements.Before the meeting concluded,White called in his assistant,'Bernard E. Harrison,and had Harrison outline to,and discuss with, thosepresent the insurance plan which the Respondent was about to put into effect.About a week after the aforesaid meeting, White and the same five employeesagain met.This time, the employees brought up the question of the unsatis-factory wage scale being paid to employee Worcester. In order to ascertain thefacts,White called into the meeting the Respondent's bookkeeper and Harrison.During the discussion which ensued about Worcester,both the bookkeeper andHarrison stated that Superintendent Hersey had instructed them,sometimepreviously, to change the policy of automatically increasing the wages of newemployees every 3 months, until a certain level was reached, to every 4 monthsand that Worcester was being kept at her salary level because she was anunsatisfactory worker.White then instructed Harrison and the bookkeeper torevert to the old policy of automatic wage increases.Before the meeting con-cluded Harrison and White again discussed in the presence of the five employees,the progress which was being made with respect to the insurance plan.On or about August 23 all the employees were assembled on company time andwithout loss of pay and again were addressed by Le Fevre.' As Le Fevre wasabout to speak, the employees showed their resentment toward him by booingand groaning. Le Fevre, however, was not disturbed by the unflattering receptionand proceeded to outline the advantages of Wage Earners, the disadvantages ofbelonging to any union, and again solicited membership for his organization.Thereupon, Le Fevre asked if the employees had any questions to ask him. Oneemployee asked, "If we should join the Wage Earners what can you do towardssettling a grievance for us and what can you do about it?" Le Fevre replied,according to Goff's credible and undenied testimony, "Well, if you let me knowabout it I will burn up the wires taking care of it." The same employee thenasked, "How long will it take," to which Le Fevre replied, "about fifteenminutes."'Before the meeting concluded,Le Fevre discussed and analyzed the5The record indicates that in the past the Respondent gave identical year-end bonuses toall its employees.As on the previous occasion,White, Hersey, and the other managerial staff were present.-'rHersey testified that after the above colloquy he took the microphone away from LeFevre and announced that Le Fevre was not authorized to state that the Respondent woulddiscuss employees'grievances with Le Fevre, adding,to quote Hersey,"I personally [will]listen to anybody for suggestions,criticisms,or grievances,myself,individually, but I[will] not deal with them collectively."In support of Hersey's testimony,Foreman Fiora-vanti testified that after Le Fevre had stated "something about grievances,that he wouldtake them up," Hersey announced that he, Hersey, would take care of them. Goff testifiedthat at neither Le Fevre meeting did Hersey state that he would "deal with the employeesindividually,but not in a group." She further testified that the only remarks Hersey madeat the second Le Fevre meeting(admittedly,Hersey did not speak at the first meeting)were made after Le Fevre had stated,"due to so much dissension in the plant over theunion one of the girls had gotten her finger caught in a machine," Hersey grabbed themicrophone away from Le Fevre and said,"That isn't so.The girl did get her finger caughtin the machine,but it was due to the fact that she was going to adopt a baby." Goff wasa forthright and credible witness and her demeanor while on the witness stand favorablyimpressed the undersigned.On the other hand, Hersey and Fioravanti were not crediblewitnessesThe testimony of each of them evidences a complete lack of candor on theirpart and clearly shows that they attempted to withhold the true facts.Hersey's testimony,furthermore, is replete with "I do not know," "I do not recollect," and "I do not remember,"in response to questions propounded to him by the General Counsel although the facts relat-ing to the questions were obviously within his personal knowledge.Moreover,Harrisontestified in minute detail about each Le Fevre meeting but he did not mention that Herseyannounced that he would not deal with Le Fevre concerning employees'grievances.Underthe circumstances,the undersigned finds Goff's version of what Hersey said at thesecond Le Fevre meeting to be substantially in accord with the facts. KNICKERBOCKER PLASTIC CO., INC.597financial condition of the Respondent wherein he pointed out its unsatisfactorycondition.On August 25 D. A. Gordon, an organizer for the Union, telephoned Whiteand requested permission to address the employees in order to refute Le Fevre'sremarks.White stated before he would grant the request he would seek legaladvice and would inform Gordon of his decision within the hour.Not hearingfrom White by the end of the day, Gordon sent him a registered letter embody-ing therein the aforesaid request.No reply was made to the letter.On or about August 31, according to the credible testimony of Goff, -Herseyassembled the employees during working hours and without loss of pay, and,in the presence of White and the entire managerial staff,denounced laborunions, stated that they were communistic, dominated by Communists, and"stink."Goff further credibly testified that Hersey also said that the Respond-ent "had a lot of things in mind for" the employees but "his hands were tiedright now and he couldn't say a thing" ; that he would deal only with the em-ployees individually and not collectively ; and that while he was addressing theemployees, he held some papers in his hands, including handbills distributed bythe Union, and said, "I have affidavits here that could fire a lot of you people,but you are still here, aren't you?"Employee Blanche Rounsavelle credibly testified that Hersey also stated at theaforesaidmeeting that the Respondent was about to put into effect an in-surance plan;thatHersey then called upon Harrison to explain the plan tothe employees ; and that Harrison did as requested.Rounsavelle also testified without contradiction, and the undersigned finds,that in the latter part of August or early in September one of the female em-ployees became ill at work; that Hersey then called into his private office groupsof employees ; that Hersey said to her group that the employees "were persecut-ing" the ill employee in an effort to get her to join the Union and he wanted toknow who it was ; that when no one answered Hersey said, "I am going to get tothe bottom of this. If I don't find the right one I am going to fire all three tables,of you"; that Hersey also said, "I [do not] expect you to tell the truth becauseyou are all a bunch of - - liars anyway" ; that he concluded the interviewby stating, "You girls are not going to get a raise and if you don't like it youcan get the hell out of here."Clitheroe testified credibly that about a week before the Board election Whiterequested her to come to his private office ; that White thereat told her that hehad been informed that she had not been feeling well due to "union talk andgoing to the meetings" ; and that White then advised her she should not "stick[your] neck out for the other girls" but to look after her health.Goff testified, and the undersigned finds, that during a conversation she hadwith White about 2 weeks before the election, White, after informing her thathe knew that she had asked a certain question at a meeting of the Union, told her,"I know everything that goes on at those union meetings. Someone always callsme at home and tells me who is there and who says what." 8Employee Stanley W. Herr testified'without contradiction, and the under-signed credits his testimony, that he attended the party given the employees bythe Respondent on the eve of the Board election:8 that during the course of the,evening, Fioravanti asked him who and how many employees had attended the8white admitted that he told an employee,whose name he could not recall,that heknew "what is going on"at the Union'smeetingsContrary to the General Counsel's contention,the undersigned finds that there is nosubstantial evidence in the record to support a finding that the party was given to inducethe employees to vote against the Union at the election.974176-52-vol. 96-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting of the Union held that day ; that Fioravanti specifically asked himwhether employee Vaughan Davis had attended the meeting ; and that he gaveFioravanti no direct answer to either inquiry.On September 7, after the results of the election had been announced, Whiteassembled the employees, both supervisory and nonsupervisory, and addressedthem.Regarding what ensued at this meeting, Goff testified credibly and with-out contradiction as follows :Mr. White got up and said he was proud to announce that he had wonagainst the Union.He said, "They tried it before and they will try itagain, but I intend to fight the unions with every drop of blood in my veinsand every penny in my pockets."Then he said that he was giving everyone a blanket raise including the officehelp.He said that he had things in mind then, bigger bonuses and morevacations and things along that line, but it was not a promise.He couldn'ttell yet just how things were going to turn out. Then he called Mr. Har-rison up to tell us about our insurance plan.2.Concluding findingsThe facts in this record, summarized above, amply establish that the Re-spondent by (1) White's'declaration to Goff that he was being kept informedas to the identity of the employees attending union meetings and what wastranspiring thereat, thereby invading upon the employees' rights to privacy asto their union affiliations and activities;" (2) White's veiled threat of reprisalto Clitheroe when he advised her "not to stick [her] neck out" for the otheremployees;" (3) the disclosure of the insurance plan at a meeting of the em-ployees called by the Respondent about a month before the election at whichrepresentatives of the Respondent denounced unions and their leaders andadvocated support of the Respondent's own labor organization;12 (4)White'spromise of improved working conditions made at a meeting with a group of em-ployees at which he denounced unions and solicited memberships for WageEarners;13 (5) Hersey's questioning of Rounsavelle and other employees in anattempt to ascertain the identity of the employee or employees soliciting mem-berships for the Union and his threat of discharge if the employees questioneddid not divulge the requested information ;14 (6) Hersey's announcement to the10 See N.L. It. B. V. FruehaufTrailer Co.,301 U. S49; N. L. R. B. V. Link BeltCo., 311U. S. 584;,Y. L. R. B. v. Donnelly GarmentCo, 331 U. S 219;Heinz Co. v. N L It. B.,311 U. S. 514; NL. R. B. v. Northwestern Mutual Fire Ass'n.,142 F. 2d 866.'IN. LR. B. v. Acme Air Appliances Company, Inc,417 F. 2d 117 (C A. 2);N. L. R. B.v. Sandy HillIron & BrassWorks,165 F. 2d 660 (C. A. 2).12N. L. R. B. v. WythevilleKnitting Mills,Inc.,175 F. 2d 238 (C. A.3) ; N. L. R B. v.Jahn & Ollier EngravingCo., 123 F. 2d (C. A.7) ; N. L. R. B. v. Chicago Apparatus Co,116 F. 2d 753 (C. A.7) ; N. L. It. B. v.Crown CanCo., 138 F. 2d 268 (C. A. 8). The factthat the Respondent had the insuranceplan underconsideration for about 8 months priorto theannouncement is irrelevantThe fact remains that the plan was announced abouta month preceding the election.The time chosen by the Respondent to advertise its bountycould only have been intended by the Respondent to prevent, as the Court said in N.L. R. B.v.Christian Board of Publication,113 F 678, 681, the "attempts of [the] outside labor,organization to appealto its employees.... 11See alsoGateCityCottonNLRB 238, affd. 167 F. 2d 647 (C. A. 5) ;Minnesota Mining & ManufacturingCompany,81 NLRB 557, affd. 179 F. 2d 323 (C. A. 8).13Western Cartridge Company v. N. L. R. B.,134 F. 2d 240 (C. A.7) ; MayDepartmentStores, etc.v.N. L. R. B.,326 U. S. 376, 385;Joy Silk Mills v. N. L. if. B.,185F. 2d 732(C. A. D. C.).21SeeN. L. R. B. v. LinkBelt Co.,supra; Minnesota Mining&Manufacturing Co., supra. KNICKERBOCKER PLASTIC CO., INC.599employees at a meeting called by the Respondent within 10 days of the electionat which he stated that he would not bargain collectively ;15 (7) Fioravanti's in-terrogation of Herr regarding the identity of the persons attending the Union'smeeting of September 5;18 and(8)permitting Le Fevre to address the em-ployees on company time and property in degradation of the unions and of theirleaders while denying the Union permission to speak in its behalf under likecircumstances," the Respondent interfered with, restrained, and coerced itsemployees in the exercise of their rights under Section 7 of the Act, thereby violat-ing Section 8 (a) (1) thereof.In his brief, counsel for the Respondent argued that the statements of Whiteand Hersey are privileged under the provision of Section 8 (c) of the Act, whichprotects employers in their expression of "views, arguments, or opinions" if suchexpression "contains no threat of reprisal or force or promise of benefit." It isplain that there is no conflict here between the proscription of White's and Her-sey's statements,-as epitomized in the immediately preceding paragraph, andthe immunity given to the expression of "views, arguments, or opinions" underSection 8 (c).The statements of White and Hersey were not expressions of"views, arguments, or opinions" but were palpably coercive in character.18Asthe Fifth. Circuit ruled, "Employers still may not, under the guise of merelyexercising their right of free speech, pursue a course of conduct designed to re-strain and coerce their employees in the exercise of rights guaranteed them in theAct.Antiunion conduct of this nature remains violative of the new enactment." 19Upon the basis of the above findings, and upon the entire record in the case,the undersigned further finds that the Respondent interfered with the electionheld on September 6 and 7, 1950, thereby depriving the employees of the freedom.of choice of representatives contemplated by the Act.Accordingly, the under-signed recommends that the said election be set aside and vacated.Admittedly, for about 5 years prior to October 10, 1950, there appeared uponthe Respondent's application-for-employment form, the question "union affilia-tion" and that after October 10, 1950, new forms have been used by the Re-spondent which do not contain the aforesaid question.The Respondent con-tended at the hearing that (1) since the evidence shows that the applicants werenot required to state their union affiliation when filling out the form and (2)since the evidence also shows that applicants who inserted their union affilia-tions 'were hired, no finding should be made that the Respondent violated theAct because of the appearance of the said question on the application form. Theundersigned finds no merit to the contentions.The application forms, which the11This announcement,tinned as it was, was intended to impressupon the employees thatthere was no necessityfor theirselecting a bargainingagent at theforthcomingelectionfor, in no event,would theRespondentbargain with the Union even if the Union wassuccessful at the polls.Thus,the Respondentintentionallyinterferedwith the employees'rights of self-organizationand with their rights to selecta representativeof their ownchoosingAugusta BeddingCo., 93 NLRB 211.1eMinnesotaMining & Manufacturing Co., supra.li See N LR.B v. Waterman SteamshipCo.,309 U S. 206;ConsolidatedEdison Co. vN. L. it. B., 305 U.S. 197;Carter CarburetorCo v. N LR. B , 140 F 2d 714 (C A. 8) ;The Loudonville Milling Company,79 NLRB 304, 322; cf.N. L. R B. v. Clark Bros. Co.,163 F. 2d 373 (C. A 2).IsThis case plainly doesnot involve mere "perfunctory,innocuous remarks and queries,standing alone" suchas those involved inSax v. N. L R B,171 F. 2d 769 (C A. 7) reliedon by Respondent's counsel in his brief.Likewise, the factsin the other cases cited bycounsel in support of his contentionthatWhite's and Hersey's statements are protectedby Section8 (c) are dissimilarto those here and hence the citedcases do not apply.'IN. L R B. v. Gate CityCotton Mills,167 F 2d 647,649.See alsoN. L R. B v TheElectric City Dyeing Company,178 F. 2d 980(C. A. 3). 600DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent maintained as records in the regular course of its business, containeda question concerning the applicants' union affiliations, a matter which should beof no concern to the employer.The Board and the courts have consistently and uniformly held that the useof such forms, requiring a disclosure of union affiliations, is a form of interroga-tion which is no less violative of the Act than oral interrogation concerning unionaffiliation or activities.YOThe fact that the record does not show that applicants were actually refusedemployment or that their rights under the Act were otherwise violated, is im-material.The mere use of such forms, irrespective of the use made of the infor-mation obtained, is a violation of the Act.The undersigned therefore finds that by the use of the application-for-employ-ment forms upon which appeared the question converning the applications' unionaffiliations, the Respondent has interfered with, restrained, and coerced appli-cants for employment in the exercise of the rights guaranteed in Section 7 of theAct, thereby violating Section 8 (a) (3) thereof.21The further contention that no finding of unfair labor practices should be madewith respect to the application blank because the objectionable feature of theform has been eliminated, is likewise without merit.The Respondent's discontinuance of the illegal conduct is not sufficient groundfor dismissing the complaint with respect to the application form 22The under-signed, moreover, is convinced that the effect of the use of the illegal forms stillremains to be dissipated.Contrary to the General Counsel's contention, the undersigned finds that theevidence is insufficient to support the allegations of the complaint that thewage increases given to certain employees prior to the Board election weregiven by the Respondent for the purpose of inducing the said employees to voteagainst the Union.The record does not establish that the granting of the wageincreases was designed to interfere with the self-organizational rights of theemployees.23Nor does the record show that the wage increases were an-nounced at a time and in a manner calculated to influence the vote of the em-ployees and to destroy the appeal of the Union.24For aught this record showsthe granted increases might have been the regular increases automaticallygiven each 3 or 4 months to the employees whose wages had not reached the es-tablished wage scale.Under the circumstances, the undersigned will recommend that the allegationsof the complaint that the Respondent violated the Act by granting certain em-ployees wageincreasesto influence their votes at the election, be dismissed.B. The dischargesThe complaint, as amended, alleged that the Respondent, in violation of theAct, discharged Frank Firmat on or about September 7, and discharged JosephFreitas on or about October 2, and thereafter refused them reinstatement be-cause each of them had engaged in activities on behalf of the Union. In its an-swer the Respondent denied the aforesaid allegations.20Texarkana Bus Corp. v. N. L. R. B.,119 F. 2d 480 (C A.8) ; Dannen Grain andMilling Co. v. N L. R. B.,130 F. 2d 321 (C. A. 8).21SeePeter Freund, et at,61 NLRB 119 and cases cited in footnote 9 thereof.22 SeePacificMoulded Products Company, 76NLRB 1140;N L. R. B.v.TheBurkeMachineToolCompany,133 F. 2d 618 (C. A.6) ; The Howland DryGoodsCompany,85NLRB 1037;Cory Corporation,84 NLRB 972.,23SeeArtcraft HosieryCo., 78 NLRB333;Loudonville Milling Co, supra;Gray DrugStores, Inc., 79NLRB 1140.24Cf.MinnesotaMining and Manufacturing Co., supra. KNICKERBOCKER PLASTIC CO., INC.601tFrank Firmat was first employed by the Respondent on or about April11, 1950, as a carpenter and during his employment his duties consisted ofbuilding and repairing tables, racks, closets, doors, frames, and the like.Fir-mat worked under the supervision of Fioravanti but also performed work at therequest of other foremen.Commencing immediately prior to August 8,Z` Firmat conspicuously wore hisunion button while at work for a period of about a week.The credible evidenceestablishes that White observed Firmat wearing the button.Besides being oneof the very few who openly displayed the union button in the plant, Firmat solic-ited membership for the Union.Later in the day on which Firmat had the conversation with Barber, referredto below, Fioravanti came to him and, according to Firmat's credible testimony,said, "I am sorry, Frank.Mr. Hershey called me and he has to let you go"; thathe said, "Have you already talked about the raise" to which Fioravanti replied,"No, I haven't had a chance to catch Hershey to ask him for your raise" ; thathe then stated, "Well, it is a good thing that you didn't stick your neck out" ;and that the following then ensued :Then about a half hour or so later Mr. Hershey came by and he says, "I amsorry, but we have to let you go." . . . "There is not enough work."I says, "What is the matter, Mr. Hershey? Is it on account of any beefsfrom the foremen?"He says, "No, on the contrary. Tony (Fioravanti) likes you, Fred Smith(a foreman) likes you and everybody is happy with your work."So he says, "I know. It is on account of the union."He says, "No, that has nothing to do with it."I says, "0. K.," and he left.Then, I was putting some suggestion boxes in the door and I was rightnext to his office.Trial Examiner MYERS. Whose office?The WITNESS. Mr Hershey's office. I was cutting a slot in the door andhe came by and he says, "Well, since you ordered that material for the roomfor this guy that is coming in, you can stay until that is finished."So I says, "All right."Firmat further testified credibly that several days after the above referred toconversations with Fioravanti and Hersey, he informed Fioravanti that he hadinformed Gordon, a union organizer, about his contemplated layoff and thatGordon had secured a job elsewhere for him ; that Floravanti offered to speaktoHersey and inform Hersey that he had an opportunity for other employ-ment and to obtain Hersey's comments on the matter ; that he replied that he,himself, would discuss the matter with Hersey ; and that he saw Hersey andhad the following conversation :saOn or about August 8 Firmat had a conversation with Herbert Barber who the Gen-eralCounsel contended was a supervisor within the meaning of the Act. The Respondentcontended otherwiseOver the objection of Respondent's counsel the undersigned per-mitted Firmat to testify about a conversation he had with Barber which took place on orabout August 8, but with the expressed understanding that if Barber's supervisory statuswas not affirmatively established, the undersigned would not consider the conversationas having any probative value and would make no finding with respect thereto. Sincethe General Counsel has failed to prove that Barber was a supervisor within the meaningof the Act, the undersigned has given no consideration, to the said conversation exceptto note that it took place on or about August 8, 1950. For the same reason, the under-signed has not considered as having any probative value certain other conversationsbetween Barber and Firmat about which the latter testified. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDI says,"Mr. Hersey,Iwould like.to find out what my statusishere,whether Iam going to be fired after this job or what?"-He says, "You misunderstood me.What I meant to say was that whenyou weren't busy,why,you were -free to take work on the outside."I says, "That doesn't satisfy me, Mr.Hersey."He says, "Well,go aheadwith your job and we will go on like wewere . . ." 2BFirmat continued to work until he was injured in an automobile accident on orabout August 26.On September 6 Firmat returned to the plant to vote at the Boardelection.Regarding the events that ensued after he had cast his ballot, Firmat testifiedthat Fioravanti inquired when he intended to return to work to which he repliedthat he would probably return the following Monday, September 11; that Fiora-vanti then said, "That's fine, I need some new tables made" ; that the foreman ofthe machine shop then inquired of him, "When are you going to fix [the machineshop] ceiling and windows" and he replied, "Next Monday" ; that others inquiredwhen he would perform certain work for them, to all of which inquiries he madeacceptable responses ; that White made sympathetic remarks because he hadbeeninjured ; and that Hersey made a statement to the effect, "You are not toosick to come to vote."Hersey did not specifically deny making the remark to Firmat on September6, attributed to him by the latter.Hersey admitted, however, that he did makesome statement to Firmat on September 6, the natureof which he did notexplain.Fioravanti testified that on September 6 he told Firmat, "I might have a table ortwo" for him to makeThe machine shop foreman and the others who inquired.ofFirmat when he would be ready to perform work for them did not testify.Upon the entire record in the case, the undersigned is convinced, and finds, that"Firmat's versions of what ensued and what was said to him on September 6 byHersey, Fioravanti, and the other persons mentioned by him in his testimonyto be substantially in accord with the facts.Firmat further testified that the following day, September 7, Fioravanti tele-phoned him and said, "I am sorry,Frank, but Mr. Hersey has informed me thatyour services are not needed" ; 21 that after a few further remarks by him andFioravanti he informed the latter that he would pick up his tools on Saturday,September 9; and that on that date he picked up his toolsRegarding the above telephone conversation, Fioravanti at first testified thatit took place about 3 weeks or a month after the election.Fioravanti's versionof what was said during the course of the conversation is:I talked to him (Firmat) and told him if he wanted to come back to workat that time, he could. I told him that we have work for him for three orfour days a week and that maybe something might develop so that he wouldhave full time work.He said that he would not come back under thoseconditionsHe said that he had something else lined up and that he didn'tthink he would come back to Knickerbocker.2'Regarding this conversation,Hersey said that when he informed Firmat that "'ourwork was running low" and that as soon as the jobs he was then doing had been completedhe should look for other employment and that Firmat replied, "Well,that's all right.Ifyou have no work, I will go back to the studios"The undersigned does not credit Hersey's0ersion of the conversation because Hersey, as the recoid amply reveals, was not a crediblewitness.Firmat testified that he was not sure whether Fioravanti said in the above telephoneconversation,"Your services are not needed"or whether he said,"There isn't enough work."In any event,Firmat construed the words to mean that he was laid off KNICKERBOCKER PLASTIC CO., INC.603Upon being shown the affidavit he gave to a field examiner of the Board, swornto October 10, 1950, Fioravanti admitted the telephone conversation took place,within a week of the election," and that therein he informed Firmat that thelatter was laid off for lack of work.As found above Firmat was a credible witness. Fioravanti was not. Theundersigned therefore finds Firmat's version of the aforesaid telephoneconversation to be substantially correct.Hersey denied that he had instructed Fioravanti to discharge Firmat.Hetestified that over a period of about a month or 6 weeks after the election, he"occasionally" asked Fioravanti if Firmat intended to return to the plant andthat each time Fioravanti replied that Firmat was not returning because of aninjured back and that Fioravanti always added that Firmat was seeking employ-ment elsewhere.Hersey's testimony,related above,is patently false and theundersigned so finds.The undersigned finds that on September 7 Fioravanti discharged Firmat andon that date notified Firmat of the discharge.The undersigned further finds thatFirmat was discharged upon Hersey's instructions.Under date of October 23, Hersey sent Firmat a registered letter reading inpart as follows :I had asked Anthony to call you to find out if you were available for shortjobs that might run one-half to two or three hours periodically.Anthonyadvised me that he had talked to you, and you stated that you were unableto work and haven't worked since the accident, that a back injury had devel-oped from the accident, and also that you didn't care to come back atKnickerbocker Plastic Co.If this statement was made by you to Anthony, and if I do not hear furtherfrom you, I will consider that you do not wish to come back at KnickerbockerPlastic Co., to work for short periodic jobs.Firmat did not reply nor did he take any action with respect to the aboveletter.Upon the entire record in the case, the undersigned finds that Firmat wasdischarged on September 7, and thereafter refused reinstatement 29 because hewas a member of and active on behalf of the Union. By such discharge, theRespondent discouraged membership in a labor organization in violation ofSection 8 (a) (3) of the Act, thereby interfering with, restraining, and coerc-ing its employees in the exercise of the rights guaranteed in Section 7 thereof.21The affidavit states that the telephone conversation occurred a day or two atter theelection.29 The contention of the Respondent that by its letter of October 23, Firmat was offeredunconditional reinstatement to his former or substantially equivalent position and thatFirmat refused his offer, is without merit.At most theletter offered Firmat temporaryor part-time work only.The credible evidence is clear, and the undersigned finds, thatthroughout Firmat's entire employment with the Respondent he was a full-time employeeworking at least 40 hours each week as did all the Respondent's employees.The credibleevidence further shows that at no time did the Respondent have in its plant a part-timecarpenter.The claim that on and after September 7 there was little or no carpentrywork for Firmat to perform is evidenced only by the unreliable and unconvincing testimonyof Hersey and Fioravanti,two discredited witnessesThe claim is not supported by anydocumentary or other reliable evidence which was easily available to the Respondent if suchevidence existed.The Respondent produced no such evidence.The undersigned thereforefinds that the claim of decreased carpentry work on and after September 7 is false.Furthermore,the undersigned finds that the said letter of October 23 which was sentafter the Union had filed with the Board the first amended charge wherein it alleged that,Firmat was discriminately discharged, to be not only a self-serving letter, but furtherevidence of Hersey's lack of good faith. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoseph Freitasstarted his employment with the Respondent in May 1950and worked continuously in the shipping and receiving department until Septem-her 8 of that year.In July Freitas was elected a Union steward and he was an observer for theUnion at the Board election.According to Freitas' undenied and credible testimony, in the latter part ofJune, he received a letter from his sister, who resides in Taunton, Massachusetts,that she was going to be married- and, requested that he attend her wedding;that he showed the letter to his foreman, George McLean, stating that he wouldlike to take 3 weeks off in September to attend the wedding ; that McLean said,"Joe, leave it all up to me. I will take care of it"; that in July he again spoketo McLean about taking time off in September to attend the wedding and McLeanstated, "0. K.Leave it all up to me"; that sometime during the first week inSeptember he told McLean that he would like to leave on September 8 to attendthe wedding, and McLean replied, "Leave it all up to me"; that on September8 he told McLean that he was leaving that day to attend the wedding, andMcLean said, "0. K. I will get you your check" ; and when McLeanreturned with the check, McLean said, "The front office won't promise youyour job, but come back and see me personally when your three weeks areup'; that when he returned to the plant on October 2, at his usual starting hour,he inquired of McLean why his time card was not in the rack and McLean said,"Wait around and we will see Mr. Hersey when he comes in"; that at about9 o'clock that morning, after McLean had seen Hersey, McLean said to him,"Well, Joe, I will let you know during the day. I will have to talk to Mr. Herseya little more about it"; that at about 5 o'clock the same afternoon McLeantelephoned him at his home and said, "I am very sorry, Joe. I tried to getyour job for you, but the front office wouldn't accept you."Freitas further testified credibly and without contradiction that on the dayhe left the plant, September 8, to attend the wedding, and also prior thereto,McLean assured him that his job would be available upon his return even ifitwere necessary for McLean to perform some of his manual work; that priorto September 8, there were four persons" working in his department ; and thatupon his return McDaniel and two new employees only were working there.'Under date of March 20, 1951, Hersey sent Freitas a registered letter readingin part as follows :At this time we now have an opening for employment in our shippingdepartment, for a shipping clerk, and it is my pleasure to offer you thisopportunity.May I ask that you kindly let me know if you so wish to accept this offer,and I will appreciate your coming into the office to see me, at your earliestpossible convenience.Several days after the receipt of the letter, Freitas informed Hersey by tele-phone that he did not desire reinstatement because he was employed elsewhere.Neither the quality nor the quantity of Freitas' work was put in issue. TheRespondent, moreover, made no claim that Freitas was an undesirable employee.3°Namely, Freitas, McDaniel, Goodrich, and Kennady.aiFreitas' testimony with respect to the number of shipping department employees onSeptember 8 and on October 2 seems to be somewhat contradictory and confusing but hedid testify flatly that upon his return to the plant on October 2 he found McDaniel and twonew men, whose names he did not know, working there, whereas on September 8 there were,four.In any event the Respondent offered no evidence to show that Freitas had beenreplaced prior to October 2 or at any other time. KNICKERBOCKER PLASTIC CO., INC.605In fact, the contrary seems to be the fact, for in his letter of March 20, 1951,Hersey stated "it is my pleasure to offer you" reemployment.Freitas was never informed,nor was any explanation given at the nearing,why Freitas'employment was terminated.As found above, Freitas was elected union steward by his coworkers in July,and was selected observer for the Union at the Board election. If Freitas'membership and position in the Union did not come to the Respondent's atten-tion prior to the election, his activities in its behalf did so during the coursethereof, and prior to his leaving to attend the wedding.The evidence with respect to Freitas' termination, as summarized above, viewedagainst the Respondent's vehement antiunion background, as found above, sup-ports a conclusion that Freitas was discharged upon his return to the plant, onOctober 2, because of his membership and activities in behalf of the Union. Thisconclusion becomes inescapable when it is considered that the Respondent offeredno explanation for its actions.u By such discharge the Respondent discouragedmembership in a labor organization in violation of Section 8 (a) (3) of the Act,thereby interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 thereof.C. Assistance and support of Wage EarnersThat the Respondent intended to establish and set up Wage Earners as aninstrumentality to offset legitimate collective bargaining and thus to thwart oneof the primary purposes of the Act, is incontrovertibly established by the cred-ible evidence.The Respondent not only gave Wage Earners financial support,urged the employees to join it and renounce their affiliation with the Union, butpermitted Le Fevre to talk to the employees in behalf of, and to solicit theirmembership for, his organization on company time and property while denying theUnion the same privileges.The record, furthermore, clearly establishes that Wage Earners was to handlegrievances, a function uniquely typical of labor organizations "Hence, theRespondent's contentions that Wage Earners was not a labor organization withinthe meaning of the Act and that the Respondent never intended WageEarnersto act as such are of no merit. Le Fevre's statements to the employees duringthe course of his second talk that Wage Earners would expeditiously and satis-factorily handle their grievances with management and his invitation to theemployees to submit their grievances through Wage Earners, claiming it coulddo as much for the employees in settling grievances as "any union can,"clearlyindicates that the Respondent intended to use WageEarners asa labor organiza-32The undersigned is not unmindful of the fact that any employee may be dischargedfor any reason at all except for engaging in activities protectedby the Actand that theemployer,under normal circumstances,need not disclose the reason for his action.Underthe circumstances of this case,however, especially in view of the statements made byWhite on September 7, wherein he stated,"I intend to fight the unions with every dropof blood in my veins and every penny in my pockets,"coupled with the Respondent's failureto explain why McLean's repeated assurances to Freitas that the latter's job was secureupon his return from his leave of absence were not kept,the undersigned is of the opinion,and finds,that it was incumbent upon the Respondent to come forward with evidence torebut the present reasonable inference that Freltas was discharged in violationof the Act.31 Section 2 (5) of the amended Act restates in identical terms the definition of labororganization contained in the originalAct, viz:". . . any organization of any kind, orany agency or employee representation committee or plan, in which employees participateand which exists for the purpose,in whole or in part, of dealing with employers concerninggrievances,labor disputes,wages, rates of pay, hours of employment,or conditions ofwork." 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.This is especially true since, 'although present when Le Fevre extendedthe invitation to the employees to submit their grievances with managementthroughWage Earners, neither White nor any other person in a responsibleposition with the Respondent made any protest or disavowal with respect thereto.".Upon the entire record in the case, the undersigned finds that the Respondentassisted and supported Wage Earners in violation of Section 8 (a) (2) of theAct, thereby interfering with, restraining, and coercing its employees in theexercise of rights guaranteed in Section 7 of the Act.As far as this record discloses, Wage Earners handled no grievances for theemployees.That fact, standing alone, does not take Wage Earners' connectionwith the Respondent outside the pale of the Act and hence cleanse it of its illegaltaint.Wage Earners' present inactive status is not necessarily permanent. Ithas never been disavowed or disestablished by the Respondent as an agency forhandling grievances and other personnel problems and the possibility that it maybe revived as such still exists.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in SectionI, above.have a close, intimate, and substantial relation to trade, traffic,and commerceamong the several States, and such of them as have been found to be unfair laborpractices, tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices in vio-lation of Section 8 (a) (1), (2), and (3) of the Act, the undersigned will recom-mend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the.Respondent has violated Section 8 (a) (2) of the Actby assisting and supporting Wage Earners, the undersigned will recommend thatit cease and desist from such conduct and withhold recognition from Wage Earn-ers unlessand until Wage Earners has been certified by the board.Having found that the Respondent has discriminated in regard to the hireand tenure of employment of Joseph Freitas, the undersigned willrecommendthat the Respondent make-him whole for any loss of pay he may have sufferedby reason of his discriminatory discharge on October 2, 1950, the day whenFreitas reported for work after his leave of absence, to March 20, 1951, the datewhen the Respondent offered him reinstatement to his former or substantiallyequivalent position, by payment to him of a sum of money equal to the amounthe would normally have received as wages, less his net earnings during thatperiodHaving found that the Respondent hays discriminated in regard to the hire andtenure of employment of Frank L. Firmat, the undersigned will recommend thatthe Respondent offer to Firmat immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority and otherrights and privileges.The undersigned willalsorecommend that theRespondents*Hersey testified that as soon as Le Fevre stated that Wage Earners would handle theemployees'grievances,he announced to the employees that he would not discuss any griev-ances or other personnel matters with Le Fevre.As noted above,the undersigned doesnot credit this testimony.81 SeeCrossett LumberCo.,8 NLRB 440. KNICKERBOCKER PLASTICCO.,INC.607make Firmat whole for any loss of pay he may have suffered by reason of theRespondent's discrimination against him, by payment to him of a sum of moneyequal to the amount he would normally have earned as wages less his net earnings.Back pay shall be paid in accordance with the formula enunciated by theBoard inF.IV.Woolworth,90 NLRB 289.The unfair labor practices found to have been engaged in by the Respondentare of such a character and scope that in order to insure the employees their fullrights guaranteed them by the Act it will be recommended that the Respondentcease and desist from in any manner interfering with, restraining, and coercingits employees in their right to self-organization."It will be further recommended that the allegations of the complaint that theRespondent granted wage increases to certain employees prior to the Boardelection of September 6 and 7, 1950, in violation of Section 8 (a) (1) of the Act,be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1. International Association of Machinists, District Lodge No. 727, and WageEarners Committee of the U. S. A., Inc., are labor organizations within themeaning of Section 2 (5) of the Act.2.By assisting and supporting Wage Earners Committee of U. S. A., Inc., theRespondent has engaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8 (a) (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of JosephFreitas and of Frank L. Firmat, thereby discouraging membership in Interna-tional Association of Machinists, District Lodge No. 727, the Respondent hasengaged in, and is engaging in, unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.4.By ascertaining the identity of the employees attending the meetings ofthe Union and learning what transpired thereat, by threatening its employeeswith reprisals unless they discontinued their union activities, by the timing andthe manner of presenting its insurance plan, by promising its employees in-creased benefits and other rewards if they renounce their union affiliations, byquestioning certain employees regarding their union affiliations and the unionaffiliations of other employees, by announcing to its employees that it would onlybargain with them individually and not collectively, and by permitting Le Fevreto speak to its employees in behalf of, and solicit membership for, Wage Earnerson company time and property while denying the Union permission to addressthe employees under like conditions, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act, the Respondent has engaged, and is engaging in, unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.6.By granting certain wage increases prior to the Board election of September6 and 7,1950, the Respondent did not violate the Act.[Recommended Order omitted from publication in this volume.]38 SeeMay Department Stores, etc v N. L. R. B.,326 U. S. 376.